Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/15/2022 and RCE filed 12/8/2022 have been entered.
 
Claims 1-2 and 4-12 are currently being examined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4-5 and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Birbragher 4,738,416 in view of Gregory et al. 20100163678 and Stretton et al. 7398641.
Regarding independent claim 1 and dependent claim 2, Birbragher discloses with reference to Fig. 3, a thermal management system (nacelle anti-icing system in Fig. 3, col 2 lines 51-55) for a gas turbine engine (jet engine, i.e. gas turbine engine, col 1 lines 41-53) having an axial centerline (labeled in annotated Fig. 3) and defining a radial direction extending orthogonal to the axial centerline (labeled in annotated Fig. 3) and a circumferential direction (labeled in annotated Fig. 3) extending concentrically around the axial centerline, the thermal management system comprising: 
a heat exchanger (nacelle inlet structure in Fig. 3) including a heat exchanger body (labeled in annotated Fig. 3 where heat from heated air within the labeled plenum is transferred to the walls of the heat exchanger body to prevent icing of the nacelle, col 1 lines 54-65), the heat exchanger body including a first side (labeled in annotated Fig. 3 which includes nose ring 5) and an opposing, second side (4 in Fig. 3 which is opposite the first side), the first side of the heat exchanger body in contact with flow path air (flow path air is labeled in annotated Fig. 3 which is air flowing into the inlet of the nacelle and into inlet duct 8; as can be seen in annotated Fig. 3 the first side is in contact with the flow path air) flowing through a flow path (inlet duct of the nacelle which is inlet to the gas turbine engine in Fig. 3) of the gas turbine engine, the heat exchanger body defining one or more fluid passages therein (labeled in annotated Fig. 3), the fluid passages being positioned between the first side and the second side in the radial direction (as labeled in annotated Fig. 3, there are fluid passages between the first side and 4 through which heated air flows ; 
a housing (bulkhead 14 Fig. 3, col 1 lines 51-55) positioned relative to the heat exchanger body such that the housing and the second side of the heat exchanger define a plenum (labeled in annotated Fig. 3 where the plenum is defined by 4 and 14) configured to receive heated air (heated air is fed from intermediate conduit 12 to the plenum through an opening in the bulkhead 14 in Fig. 3, col 2 lines 51-55) is in fluid communication with heat source 26 which may be hot bleed air controllably taken from the compressor section 60 of the turbofan engine 52 and line 30 may include nozzle 68 disposed in plenum 66 per para. 36 and Figs. 1-2). 

    PNG
    media_image1.png
    930
    1015
    media_image1.png
    Greyscale

Birbragher is silent regarding the heated air is bleed air from the gas turbine engine and is silent regarding at least one of: a plurality of fins extending outward from the second side of the heat exchanger in the radial direction into the plenum and along the second side of the heat exchanger such that the longest dimension of each fin of the plurality of fins extends in the circumferential direction (as recited in independent claim 1 and in claim 2); or an impingement plate defining a plurality of impingement apertures, each impingement aperture configured to direct an impingement jet of the bleed air within the plenum onto the second side of the heat exchanger (as recited in independent claim 1). 
Gregory teaches an air intake duct of a gas turbine engine of an aircraft (para. 20) with a thermal anti-icing system (Fig. 2 para. 23). Gregory teaches hot air 131 bled from the engine is delivered to plenum 8 in Fig. 2 (para. 34). Gregory teaches it was already known in the prior art to use bleed air: “In order to reduce icing a thermal anti icing system is provided which uses hot air bled from the engine to heat cowling locations subject to significant icing” (para. 2).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have the heated air in the invention of Birbragher be bleed air from the gas turbine engine as taught by Gregory as combining prior art elements (bleed air from a gas turbine engine with an anti-icing system) according to known methods to yield predictable results (using bleed air which has been heated in the gas turbine engine to heat the nacelle inlet to prevent icing).

"The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. . . . [W]hen a patent 'simply arranges old elements with each performing the same function it had been known to perform' and yields no more than one would expect from such an arrangement, the combination is obvious." KSR at 1395-66 (citing Sakraida v. AG Pro, Inc., 425 U.S. 273, 282 (1976)).
Birbragher in view of Gregory is silent regarding at least one of: a plurality of fins extending outward from the second side of the heat exchanger in the radial direction into the plenum and along the second side of the heat exchanger such that the longest dimension of each fin of the plurality of fins extends in the circumferential direction (as recited in independent claim 1 and in claim 2); or an impingement plate defining a plurality of impingement apertures, each impingement aperture configured to direct an impingement jet of the bleed air within the plenum onto the second side of the heat exchanger (as recited in independent claim 1).
	Stretton teaches with reference to Fig. 1, a nacelle 21 surrounding a gas turbine engine 10. The nacelle has an intake 12 which defines a generally D-shaped and generally annular chamber 35 through which air is circulated to prevent ice-build up on the intake (col 3 lines 44-46, 53-56).  A plurality of generally annular extending, i.e. circumferentially extending, ribs 38, i.e. fins, extend outward from the inner walls of intake 12 into the chamber 35 to assist in transferring heat to the intake 12 (col 4 lines 11-17). At least some of the plurality of fins 38 extend outward in the radial direction with respect to the gas turbine engine rotational axis 11 in Fig. 1. The longest dimension of fins 38 extends in the circumferential direction since the fins 38 extend annularly (col 2 lines 24-26). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the invention of Birbragher  in view of Gregory to include a plurality of fins extending outward from the second side of the heat exchanger in the radial direction into the plenum and along the second side of the heat exchanger such that the longest dimension of each fin of the plurality of fins extends in the circumferential direction (as recited in independent claim 1 and in claim 2) as taught by Stretton to increase the surface area for heat exchanging around the nacelle intake to provide a more constant heat exchange around the circumference of the nacelle intake and to provide increased rigidity of the nacelle intake to protect against foreign body impacts (Stretton col 2 lines 32-37).

Regarding claim 4, Birbragher in view of Gregory and Stretton teaches all that is claimed in claim 1 discussed above and Birbragher further discloses a valve (30 Fig. 3, col 3 lines 12-14) configured to control a flow* (flow of heated air, i.e. bleed air) of the bleed air to the plenum (bleed air flows through hot air supply duct 28 and then flows through valve 30 and then through conduit 12 to the plenum as shown by flow arrows in Fig. 3) or from the plenum.
 *Configured to control a flow is considered intended use and since a valve which is defined per Merriam-Webster online dictionary as any of numerous mechanical devices by which the flow of liquid, gas, or loose material in bulk may be started, stopped, or regulated by a movable part that opens, shuts, or partially obstructs one or more ports or passageways, the valve of Birbragher is capable of controlling a flow of bleed air. 

Regarding claim 5, Birbragher in view of Gregory and Stretton teaches all that is claimed in claim 4 discussed above and Birbragher further discloses the valve is positioned upstream of the plenum (30 is upstream of the plenum in annotated Fig. 3).

Regarding claim 7, Birbragher in view of Gregory and Stretton teaches all that is claimed in claim 1 discussed above and Birbragher further discloses a duct (intermediate conduit 12 in Fig. 3) configured to supply the bleed air to the plenum (as shown by flow arrows in Fig. 3).

Regarding claim 8, Birbragher in view of Gregory and Stretton teaches all that is claimed in claim 1 discussed above and Birbragher further discloses the bleed air from the plenum is exhausted to an exterior of the gas turbine engine (excess bleed air exits from the plenum through the bulkhead 14 into the nacelle cowling as shown by excess flow arrows 20 (col 2 lines 66-68) and then 20 is exhausted through an outlet in the outer surface of the nacelle cowling to outside of the engine nacelle which is exterior to the gas turbine engine as shown in Fig. 3).

Regarding claim 9, Birbragher in view of Gregory and Stretton teaches all that is claimed in claim 1 discussed above and Birbragher further discloses the bleed air from the plenum is exhausted to a flow passage (bleed air from the plenum flows through opening 15 to the fluid passages between 4 and 5 and then through opening 9 so as to form a heated air boundary layer 10 along the surface of composite inlet duct 8 in Fig. 3, col 2 lines 42-49) of the gas turbine engine.

Regarding claim 10, Birbragher in view of Gregory and Stretton teaches all that is claimed in claim 1 discussed above and Birbragher further discloses the bleed air from the plenum is exhausted to an undercowl cavity of the gas turbine engine (labeled in annotated Fig. 3: bleed air from the plenum is exhausted into a cavity of the nacelle cowling as shown by excess flow arrows 20 in Fig. 3).

Claims 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Birbragher in view of Gregory and Stretton as applied to claim 1 above, and further in view of Mackin 20200025072.

Regarding claim 4 and claim 6 which depends from claim 4, Birbragher in view of Gregory and Stretton teaches all that is claimed in claim 1 discussed above but is silent regarding a valve configured to control a flow* of the bleed air from the plenum (as recited in claim 4), the valve positioned downstream of the plenum (as recited in claim 6).
Mackin teaches, with reference to Figs. 2 and 8, high temperature air exits from plenum 20 of an anti-ice system for a nose cowl 18 of an engine inlet cowl via an exhaust duct 26 which exhausts the bleed air to exterior of the fan cowl 19. Mackin teaches an anti-ice system exhaust airflow disruptor 234 where as seen in Fig. 8, activation of actuator 40 and actuator rod 42 rotate the disruptor plate 36 about the hinge 38 opening a plenum 64 to receive pressurizing air flow, represented by arrow 65, from the external airflow 29 (para. 30). Plenum 64 additionally incorporates a conduit 66 extending into the exhaust duct 26 with a flow exit port providing an eductor primary nozzle 68 while the concentric exhaust duct creates an eductor secondary nozzle 70 (para. 30). The pressurized air flow 65 in the plenum creates a cool jet, represented by arrow 69, ejected from the eductor primary nozzle 68 which entrains and mixes exhaust flow, represented by arrows 71, in the eductor secondary nozzle 70 (para. 30). Exhaust port 28 provides an eductor outlet and the resulting exhaust flow, represented by arrow 231, is mixed and cooled and exhaust flow 231 is then further mixed by the turbulated flow resulting from the direct action of the disruptor plate 36 on the external airflow to produce an enhanced cooled flow adjacent the downstream surface 32 (para. 30). Rotation of disruptor plate 36 through a range of angles from a closed position to a fully open position controls inlet flow of the pressurizing air flow 65 as well as turbulation of the external airflow 29 downstream of the disruptor plate (para. 30). 
*Configured to control a flow is considered intended use and since a valve is interpreted as any of numerous mechanical devices by which the flow of liquid, gas, or loose material in bulk may be started, stopped, or regulated by a movable part that opens, shuts, or partially obstructs one or more ports or passageways per Merriam-Webster online dictionary, the assembly of Mackin is therefore a valve which is capable of controlling a flow of bleed air. The assembly connected to the exhaust duct 26 in Fig. 8 of Mackin is a valve which controls the flow of bleed air (per para. 17 the high temperature air of the anti-ice system is gas turbine engine bleed air) from plenum 20 through exhaust duct 26. The closing and opening of disruptor plate 36 affects the amount of pressuring air flow into plenum 64 and through conduit 66 and eductor primary nozzle 68 that forms the cool jet 69 that entrains exhaust flow 71 which is the flow of bleed air from the plenum 20, thereby controlling the flow of bleed air from the plenum 20 by drawing in and transporting the bleed air through exhaust duct 26 by entrainment with the pressurizing air flow. The valve of Mackin is downstream of the plenum 20 as shown in Fig. 8.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the invention of Birbragher in view of Gregory and Stretton to include a valve configured to control a flow of the bleed air from the plenum (as recited in claim 4) with the valve positioned downstream of the plenum (as recited in claim 6) as taught by Mackin so that exhaust flow from the exhaust port is entrained into the turbulated flow thereby cooling the exhaust flow prior to impingement on a surface aft of the exhaust port (Mackin para. 4) to avoid significant heating of the external surface downstream of the exhaust port so as not to require special materials or increased weight to accommodate the heating effects (Mackin para. 2).

Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Birbragher in view of Gregory and Stretton as applied to claim 1 above, and further in view of Hsu 20170198723.

Regarding claim 11 and claim 12 which depends from claim 11, Birbragher in view of Gregory and Stretton teaches all that is claimed in claim 1 discussed above but is silent regarding wherein the plurality of fins corresponds to a first plurality of fins, the thermal management system further comprising: a second plurality of fins extending inward from the first side of the heat exchanger in the radial direction into the flow path of the gas turbine engine (as recited in claim 11), and wherein the second plurality of fins extends along the first side of the heat exchanger in an axial direction extending parallel to the axial centerline of the gas turbine engine (as recited in claim 12).
Hsu teaches, with reference to Figs. 1-3, a modified inlet region 11 of a turbofan engine with a nacelle 20 and fan 30 and axis of rotation A (para. 24). Hsu teaches a plurality of fins 50 with each fin 50 of the plurality of fins extending radially inward toward axis A from a fin root 57 at annular inner surface 22 into air flow path 28 and terminates at a free end 54 (para. 24 and Fig. 2). In Fig. 2, the plurality of fins 50 extend from upstream region 24 of annular surface 22 into air flow path 28 per para. 26 and as shown in Fig. 2. Hsu teaches the plurality of fins 50 are disposed circumferentially around and attached to annular inner surface 22 of nacelle 20 and each fin 50 of the plurality of fins comprises a pair of axially-extending surfaces which are parallel to axis A (para. 24 and Figs. 2-3). The upstream region 24 of annular surface 22 of Hsu corresponds to a least part of the first side of the heat exchanger of Birbragher. Hsu teaches the plurality of fins are incorporated at the nacelle to interrupt acoustic reflection propagation (para. 20).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the invention of Birbragher in view of Gregory and Stretton wherein the plurality of fins corresponds to a first plurality of fins (plurality of fins 38 taught by Stretton discussed above in claim 1) and the thermal management system further comprises a second plurality of fins extending inward from the first side of the heat exchanger in the radial direction into the flow path of the gas turbine engine (as recited in claim 11) and wherein the second plurality of fins extends along the first side of the heat exchanger in an axial direction extending parallel to the axial centerline of the gas turbine engine (as recited in claim 12) as taught by Hsu to control acoustic reflection propagation to reduce or eliminate stall flutter or fan blade flutter, which greatly reduces cost and frequency of maintenance of the fan and turbine engine, improves fan performance, and also greatly reduces the likelihood of serious or even catastrophic damage to turbine engine components (Hsu paras. 4-6).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2 and 4-12 have been considered but are moot because the new grounds of rejection rely on a new combination of prior art references including Birbragher which teaches the new limitations in claim 1. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON JOAN HARRINGTON whose telephone number is (571)272-2359. The examiner can normally be reached M-F 8 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571)272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KATHERYN A MALATEK/Primary Examiner, Art Unit 3741                                                                                                                                                                                                        




/A.J.H./Examiner, Art Unit 3741